NO. 07-10-00092-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

AUGUST
12, 2010
 

 
IN THE INTEREST OF C.G.H. AND K.J.H., CHILDREN

 

 
 FROM THE 286TH DISTRICT COURT OF HOCKLEY
COUNTY;
 
NO. 05-04-19953; HONORABLE PAT PHELAN, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant, Christopher Hafer, perfected this appeal from the trial court’s order
in suit to modify parent-child relationship. 
The clerk’s record was filed on April 1, 2010, with a supplemental
clerk’s record filed on June 9.  The
reporter’s record was filed on May 12, with a supplemental reporter’s record
filed on May 14.  Hafer
requested an extension of time to file his brief, which was granted, and his
brief was due to be filed on July 12.  Hafer did not file his brief nor request an extension of
time to file his brief by July 12.  By
letter dated July 22, the Clerk of this Court notified Hafer
that his brief was past due and that failure to file his brief with this Court
on or before August 2, could result in dismissal of
his appeal pursuant to Rules 38.8(a) and 42.3 of the Texas Rules of Appellate
Procedure.  Hafer
has neither filed his brief nor responded to this Court’s July 22
correspondence.
            Accordingly,
we dismiss this appeal for want of prosecution and failure to comply with a
notice from the Clerk of this Court requiring a response or other action in a
specified time.  See Tex. R. App. P. 38.8(a)(1), 42.3(b), (c).
 




                                                                                                                                                                                                                                                            Mackey
K. Hancock
                                                                                                            Justice